THIS NOTE MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED, HYPOTHECATED OR
OTHERWISE ALIENATED OR ENCUMBERED WITHOUT THE PRIOR WRITTEN CONSENT OF THE
BORROWER.
 
 
$250,000.00
State of Utah
June 16, 2011



SECURED BUYER NOTE #●
 
FOR VALUE RECEIVED, ●, an Illinois limited liability company (the “Borrower”),
hereby promises to pay to Global Health Ventures, Inc., a Nevada corporation
(the “Lender,” and together with the Borrower, the “Parties”), the principal sum
of $250,000.00 together with all accrued and unpaid interest thereon, fees
incurred or other amounts owing hereunder, all as set forth below in this
Secured Buyer Note #● (this “Note”). This Note is issued pursuant to that
certain Note and Warrant Purchase Agreement of even date herewith, entered into
by and between the Borrower and the Lender (the “Purchase Agreement”), pursuant
to which the Lender issued to the Borrower that certain Secured Convertible
Promissory Note in the amount of $4,338,833.00 (the “Lender Note”) and a warrant
to purchase shares of Common Stock. All terms used herein but not otherwise
defined shall have the meanings ascribed thereto in the Purchase Agreement.
 
1. Principal and Interest. Interest shall accrue on the unpaid principal balance
and any unpaid late fees or other fees under this Note at a rate of 5.0% per
annum until the full amount of the principal and fees has been paid.
Notwithstanding any provision to the contrary herein, in no event shall the
applicable interest rate at any time exceed the maximum interest rate allowed
under applicable law, as provided in Section 12 below. The entire unpaid
principal balance and all accrued and unpaid interest, if any, shall be due and
payable on or before the earlier of (i) fifty (50) months from the date hereof,
or (ii) so long as the Conversion Shares (as defined in the Lender Note) are
then freely saleable under Rule 144 promulgated under the Securities Act of
1933, as amended, the later of (A) the date on which the Outstanding Balance (as
defined in the Lender Note) owed by the Lender under the Lender Note is equal to
or less than $●, and (B) ● (the “Maturity Date”).
 
2. Payment. Unless prepaid, all principal and accrued interest under this Note
is payable in one lump sum on the Maturity Date. All payments of interest and
principal shall be (i) in lawful money of the United States of America, and (ii)
in the form of immediately available funds. All payments shall be applied first
to costs of collection, if any, then to accrued and unpaid interest, and
thereafter to principal. Payment of principal and interest hereunder shall be
delivered to the Lender at the address furnished to the Borrower for that
purpose.
 
3. Prepayment by the Borrower. The Borrower may, in its sole and absolute
discretion, pay, without penalty, all or any portion of the outstanding balance
along with any accrued but unpaid interest on this Note at any time prior to the
Maturity Date.
 
4. Security. The payment of this Note is secured by an Irrevocable Standby
Letter of Credit (the “LOC”) obtained by the Borrower in an amount in excess of
the principal amount hereof from a reputable banking institution selected by the
Borrower. The LOC is subject to the terms and conditions of a Letter of Credit
Agreement of even date herewith between the Borrower and the Lender (the “LOC
Agreement”). Notwithstanding the foregoing, the Borrower may, in its sole
discretion, add additional collateral to the collateral covered by the LOC
Agreement (the “Collateral”) or substitute collateral in place of the Collateral
as it deems fit, provided that the fair market value of the substitute
collateral is not less than the outstanding balance of this Note as of the date
of any substitution of the Collateral.
 
 
1

--------------------------------------------------------------------------------

 
 
5. Termination of Security Interest. The Lender covenants and agrees that
simultaneous with the receipt of this Note, duly executed by the Borrower, it
shall execute and deliver the LOC Agreement, which shall establish the terms and
conditions upon which draws may be made upon the LOC and for the delivery of the
LOC to the Borrower in order to terminate the security interest granted herein.
An escrow agent (the “Escrow Agent”), mutually satisfactory to the Borrower and
the Lender, shall hold the LOC in escrow, subject to the condition that the
Escrow Agent may not release the LOC to the Borrower until all of the conditions
set forth in the Escrow Agreement have been satisfied. In accordance with the
terms of the Escrow Agreement, the LOC shall be released to the Borrower on the
earlier of (i) the first date on which the Secured Buyer Notes are repaid in
full, or (ii) at any time after six months and three days following the date the
LOC is issued or such later date as the Borrower determines in its sole
discretion (the “Termination Date”).  For avoidance of doubt, after the
Termination Date, there shall be no collateral securing this Note.
 
6. Right of Offset. Notwithstanding anything to the contrary herein or in any of
the other Transaction Documents, in the event of (i) the occurrence of any Event
of Default (as defined in the Lender Note) under the Lender Note or any other
note issued by the Lender in connection with the Purchase Agreement, or (ii) a
breach of any material term, condition, representation, warranty, covenant or
obligation of the Lender under any Transaction Document, the Borrower shall be
entitled to deduct and offset any amount owing by the Lender under the Lender
Note from any amount owed by the Borrower under this Note.  In the event that
the Borrower’s exercise of its offset rights under this Section 6 results in the
full satisfaction of the Borrower’s obligations under this Note, then the Lender
shall return this Note to the Borrower for cancellation or, in the event this
Note has been lost, stolen or destroyed, a lost note affidavit in a form
reasonably acceptable to the Borrower.
 
7. Default. If any of the events specified below shall occur (each, an “Event of
Default”) the Lender may declare the unpaid principal balance under this Note,
together with all accrued and unpaid interest thereon, fees incurred or other
amounts owing hereunder immediately due and payable, by notice in writing to the
Borrower.  If any default, other than a Payment Default (as defined below), is
curable, then the default may be cured (and no Event of Default will have
occurred) if the Borrower, after receiving written notice from the Lender
demanding cure of such default, either (a) cures the default within fifteen (15)
days, or (b) if the cure requires more than fifteen (15) days, immediately
initiates steps that the Lender deems in the Lender’s reasonable discretion to
be sufficient to cure the default and thereafter diligently continues and
completes all reasonable and necessary steps sufficient to produce compliance as
soon as reasonably practical. Each of the following events shall constitute an
Event of Default:
 
(a) Failure to Pay. The Borrower’s failure to make any payment when due and
payable under this Note (a “Payment Default”);
 
(b) Breaches of Covenants. The Borrower’s failure to observe or perform any
other covenant, obligation, condition or agreement contained in this Note;
 
(c) Representations and Warranties. If any representation, warranty,
certificate, or other statement (financial or otherwise) made or furnished by or
on behalf of the Borrower to the Lender in writing in connection with this Note,
or as an inducement to the Lender to enter into the Purchase Agreement, is found
to have been false, incorrect, incomplete or misleading in any material respect
when made or furnished; and
 
(d) Involuntary Bankruptcy. If any involuntary petition is filed under any
bankruptcy or similar law or rule against the Borrower, and such petition is not
dismissed within sixty (60) days, or a receiver, trustee, liquidator, assignee,
custodian, sequestrator or other similar official is appointed to take
possession of any of the assets or properties of the Borrower or any guarantor.
 
 
2

--------------------------------------------------------------------------------

 
 
8. Binding Effect; Assignment. This Note shall be binding on the Parties and
their respective heirs, successors, and assigns; provided, however, that the
Lender shall not assign any of its rights hereunder without the prior written
consent of the Borrower.
 
9. Governing Law; Venue. The terms of this Note shall be construed in accordance
with the laws of the State of Utah as applied to contracts entered into by Utah
residents within the State of Utah which contracts are to be performed entirely
within the State of Utah.  With respect to any disputes arising out of or
related to this Note, the Parties consent to the exclusive personal jurisdiction
of, and venue in, the state courts located in Salt Lake County, State of Utah
(or in the event of federal jurisdiction, the United States District Court for
the District of Utah), and hereby waive, to the maximum extent permitted by law,
any objection, including any objection based on forum non conveniens, to the
bringing of any such proceeding in such jurisdiction or to any claim that such
venue of the suit, action or proceeding is improper.
 
10. Compliance with Applicable Law. The Borrower agrees that the obligations
evidenced by this Note constitute an exempted transaction under the
Truth-In-Lending Act, 15 U.S.C. Section 1601, et seq. and such obligations
constitute a business loan which comes within the purview of Section 4(l)(c) of
“An Act in Relation to the Rule of Interest and Lending of Money,” approved May
24, 1879, as amended, 815 ILCS 205/4(l)(a).
 
11. Customer Identification–USA Patriot Act Notice. The Lender hereby notifies
the Borrower that pursuant to the requirements of the USA Patriot Act (Title III
of Pub. L. 107-56, signed into law October 26, 2001) (the “Act”), and the
Lender’s policies and practices, the Lender is required to obtain, verify and
record certain information and documentation that identifies the Borrower, which
information includes the name and address of the Borrower and such other
information that will allow the Lender to identify the Borrower in accordance
with the Act.
 
12. Lawful Interest. It being the intention of the Lender and the Borrower to
comply with all applicable laws with regard to the interest charged hereunder,
it is agreed that, notwithstanding any provision to the contrary in this Note or
any other Transaction Document, no such provision, including without limitation
any provision of this Note providing for the payment of interest or other
charges, shall require the payment or permit the collection of any amount  in
excess of the maximum amount of interest permitted by law to be charged for the
use or detention, or the forbearance in the collection, of all or any portion of
the indebtedness evidenced by this Note or by any extension or renewal hereof
(“Excess Interest”). If any Excess Interest is provided for, or is adjudicated
to be provided for, in this Note or any other Transaction Document, then in such
event:
 
(a) the provisions of this Section 12 shall govern and control;
 
(b) the Borrower shall not be obligated to pay any Excess Interest;
 
(c) any Excess Interest that the Lender may have received hereunder shall, at
the option of the Lender, be (i) applied as a credit against the principal
balance due under this Note or the accrued and unpaid interest thereon not to
exceed the maximum amount permitted by law, or both, (ii) refunded to the
Borrower, or (iii) any combination of the foregoing;
 
(d) the applicable interest rate or rates shall be automatically subject to
reduction to the maximum lawful rate allowed to be contracted for in writing
under the applicable governing usury laws, and this Note and the Transaction
Documents shall be deemed to have been, and shall be, reformed and modified to
reflect such reduction in such interest rate or rates; and
 
(e) the Borrower shall not have any action or remedy against the Lender for any
damages whatsoever or any defense to enforcement of this Note or arising out of
the payment or collection of any Excess Interest.
 
 
3

--------------------------------------------------------------------------------

 
 
13. Pronouns. Regardless of their form, all words used in this Note shall be
deemed singular or plural and shall have the gender as required by the text.
 
14. Headings. The various headings used in this Note as headings for sections or
otherwise are for convenience and reference only and shall not be used in
interpreting the text of the section in which they appear and shall not limit or
otherwise affect the meanings thereof.
 
15. Time of Essence. Time is of the essence with this Note.
 
16. Severability. If any part of this Note is construed to be in violation of
any law, such part shall be modified to achieve the objective of the Parties to
the fullest extent permitted by law and the balance of this Note shall remain in
full force and effect.
 
17. Attorneys’ Fees. If any action at law or in equity is necessary to enforce
this Note or to collect payment under this Note, the Lender shall be entitled to
recover reasonable attorneys’ fees directly related to such enforcement or
collection actions.
 
18.  Amendments and Waivers; Remedies. No failure or delay on the part of either
Party hereto in exercising any right, power or remedy hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy. The remedies provided for herein are
cumulative and are not exclusive of any remedies that may be available to either
Party hereto at law, in equity or otherwise. Any amendment, supplement or
modification of or to any provision of this Note, any waiver of any provision of
this Note, and any consent to any departure by either Party from the terms of
any provision of this Note, shall be effective (i) only if it is made or given
in writing and signed by the Borrower and the Lender and (ii) only in the
specific instance and for the specific purpose for which made or given.
 
19. Notices. All notices, requests, demands, claims and other communications
hereunder shall be in writing. Any notice, request, demand, claim or other
communication hereunder shall be deemed duly given if it is sent by registered
or certified mail, return receipt requested, postage prepaid, and addressed to
the intended recipient, as set forth in the Purchase Agreement. Either Party may
send any notice, request, demand, claim or other communication hereunder to the
intended recipient at the address set forth in the Purchase Agreement using any
other means (including personal delivery, expedited courier, messenger service,
facsimile, ordinary mail, or electronic mail), but no such notice, request,
demand, claim or other communication shall be deemed to have been duly given
unless and until it actually is received by the intended recipient or receipt is
confirmed electronically or by return mail.  Either Party may change the address
to which notices, requests, demands, claims and other communications hereunder
are to be delivered by giving the other Party notice in any manner herein set
forth.
 
20. Final Note. This Note, together with the other Transaction Documents,
contains the complete understanding and agreement of the Borrower and the Lender
and supersedes all prior representations, warranties, agreements, arrangements,
understandings, and negotiations of the Borrower and Lender with respect to the
subject matter of the Transaction Documents. THIS NOTE, TOGETHER WITH THE OTHER
TRANSACTION DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY ALLEGED PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.
 
[Remainder of page intentionally left blank]
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have executed this Note as of the date set forth
above.


BORROWER:


●


By: ●, Manager




 By:
________________________                                                                
        ●, President




 
ACKNOWLEDGED, ACCEPTED AND AGREED:
 
GLOBAL HEALTH VENTURES, INC.
 


By: ______________________________
Name: _____________________________
Title: ______________________________      
 
5
               